 In the Matter of PORT HOUSTON IRON WORKSandINTERNATIONALBROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS,WELDERS &HELPERS OF AMERICA, LOCAL No. 74, AND INTERNATIONAL ASSOCIATION'OFMACHINISTS, LOCAL No. 832.CaseNo. R-4483.-DecidedDecember 19, 194Jurisdiction:shipbuilding industry..Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition; election necessary.Unit Appropriate for Collective Bargaining:all employees excluding mana-gerial (including dockmasters), office and clerical employees (including store-room employees), department -heads; safety men, and watchmen ; weldersincluded over contention of intervening craft union for their establishmentas a separate unit when they were not a homogeneous or identifiable groupbut on the contrary from a managerial and functional standpoint were mergedwith other employees.Mr. J. E: GoughandMr. H. V. Huckaby,of Houston, Tex., for theCompany.Mr.W. L. Grant,ofHouston, Tex., for the Boilermakers andMachinists.Mr. Seymour Liebeiwnlan,of Houston, Tex., for the Welders.Mr. A. Sumner Lawrence,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition jointly filed by International Associa-tion of Boilermakers, Iron Shipbuilders, Welders & Helpers of Amer-ica,Local No. 74, herein called the Boilermakers, and InternationalAssociation of Machinists, Local No. 832, herein called the Machinists,-alleging that a question affecting commerce had arisen concerning therepresentation of employees of Port Houston Iron Works, Houston,Texas, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before ElmerDavis, Trial Examiner.Said hearing was held in Houston, Texas,,on November 2, 1942.The Company, the Boilermakers, the Machin-46 N. L. R. B., No. 22.155 156DECISIONS'OF NATIONAL LABOR RELATIONS BOARDists,and United Brotherhood of Welders, Cutters and Helpers ofAmerica, Local No. 5, herein called the Welders, appeared, partici-pated, and were afforded full opportunity to be heard, to examine and,cross-examine witnesses, and to introduce evidence bearing on the.issues.The Trial Examiner's rulings made at the hearing are free-from prejudicial error and are hereby affirmed.The Welders fileda brief which the Board has duly considered.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPort Houston Iron Works, a Texas corporation, has its principalofficesand place of business in Houston, Texas, where it is engagedin the business of drydocking, ship repairing and conversion, boatconstruction, and,the operation of a general machine shop.During-the 6-month period ending September 1, 1942, the Company purchased-raw materials valued in excess of $50,000, of which 40 percent was.obtained from points outside the State of Texas.The Company admitsthat it is engaged in commerce within the meaning of the National.Labor Relations Act.H. THE ORGANIZATIONSINVOLVEDInternationalBrotherhood of Boilermakers, Iron Shipbuilders,Welders & Helpers of America, Local No. 74, and International Asso-ciation of Machinists, Local No. 832, are labor ,organizations affiliated-with the American Federation of Labor, admitting to membership.employees of the Company.United Brotherhood of Welders, Cutters and Helpers of America,.Local No. 5, is ah unaffiliated labor organization, admitting to member--III.THE QUESTION CONCERNING REPRESENTATIONOn or about August 27, 1942, a committee representing the petition-ing unions, the Boilermakers and the Machinists, requested that the-Company bargain collectively.The Company declined to bargainwith the petitioning unions until certified by the Board.Thereafter,.the Welders requested recognition from the Company but the Companydeclined to grant the Welders an appointment.A statement of a Field Examiner, introduced in evidence ' at thehearing, indicates that both the petitioners and the Welders represent PORT HOUSTON IRON WORKS157a substantial number of employees in the unit each claims to beappropriateWe find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.IV.THE APPROPRIATE UNITThe Boilermakers and Machinists, in agreement with the Company,.all employees except managerial, office and clerical employees, depart-ment heads, safety men, and watchmen.The Welders, on the otherhand, while not opposing the exclusions above mentioned, urges a.separate unit for those employees described as welders and helpers and,specifically requests that the Board direct an election among thewelders and helpers to permit them to determine whether they desireto bargain as a' separate unit or as part of an industrial unit.With respect to the proposed unit of welders and helpers as con-trasted with an industrial company, 'wide unit, it appears that theCompany has never recognized the welders as a separate class of'employees and has generally required that welders, whose pay is the,same as that enjoyed by other crafts, be able, like other craftsmen, toperform work in addition to that of their own particular craft.Whilethe extent to which welders, do other types of work is in dispute, itwas admitted by a witness for the Welders that the welders employed,by the Company do not confine their work entirely to welding. Inaddition, it appears that, under the organizational plan of the Com-pany, welders are not confined to any one department or even to asubdivision thereof, but are required to do welding in whatever de-partment there is welding to be done, in the performance of which work,they have, as a general rule, no,separate superintendent or foreman 2The resulting difficulty in identifying a welders' group is, moreover,increased by the fact that, upon the evidence in the record, there is noi The Field Examiner reported that the Boilermakers and Machinists had submitted,159 signed authorization cards of which 155 were dated between July and September 1942,and 4 undated;that of the 159 cards,all of'which appeared to bear genuine originalsignatures,120 bore the names of persons on the Company's pay roll of October 2, 1942,containing a total of 303 names of which 254 are the names of employees within theBoilermakers'and Machinists'alleged appropriate unit.The Field Examiner furtherirepoited that the welders, claiming an interest in the proceeding,had submitted 28,signed authorization cards,ofwhich 27 were dated between August 20, 1942, and Septe-ber 8, 1942,and 1 undated;that of the 28 cards,all of which appeared to bear genuineoriginal signatures,17 bore the names of persons on the Company's pay roll of October 2,1942,containing 303 names of which 82 are names of employees within the welders'.alleged appropriate unit.aThe record reveals only one' welder foreman who is on duty at night temporarily in-the boat-building,department., 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly established, group of employees known as welders' helpers,who, according to the Welders, constitute an integral part of the pro-posed welders' unit.In some cases involving the question of the appropriateness of awelders' unit, we have either established sucha unitor have condi-tioned our finding thereof in part upon the results of a "`Globe'-'elec-tion.However, in such cases welders were found to constitute aclearly identifiable group because they were physically segregatedfrom other employees,3 or were underseparatecentralized supervision,4or because they were engaged solely in specialized operations whichbecause of their skill and training they alone were competent to per-form.,'The facts set forth above show that the welders and welders'helpers of the Company are not a homogeneous or identifiable group;on the contrary, both froma managerialand a functional standpointthey are merged with other employees.Under these circumstances,and in view of the company-wide organization by the petitioningunions and the relatively small showing of representation made bytheWelders in its proposed unit, we are of the opinion that a unit ofwelders and helpers would be inappropriate and that the interests ofall employees, including welders and their helpers, will best be servedby establishing an industrial unit.,There remains for consideration the questionof certain minor in-clusions and exclusions from the appropriate unit.The parties agreeand we find that the dockmasters and the employees of the storeroomshould be excluded from the appropriate unit as managerial and cleri-cal employees, respectively.With respect to the toolroom employeeswhom the Boilermakers and Machinists would include and the Com-pany and the Welders exclude from the appropriate unit, it appearsthat since their work has to do with the maintenance and care of toolsand involves little clerical work other than the checkingof tools inand out of the toolroom, they have interests in common with the em-ployees within the appropriate unit.We shall, accordingly, includethem within the appropriate unit.The only remaining employees tobe considered are the leadermen in the labor department, each of whomhas supervision over 10 laborers.While the leadermen may recom-mend the laborers to the superintendent for discharge, they may notactually hire or discharge employees under their supervision.Boththe petitioning unions and the Company would include the leadermena SeeMatter of Curtiss-Wriqht CorporationandUnited Automobile, Aircraft,and Agri-cultural Implement Workers of America,C 1. C. Local 954, 41 NL. It B 1:67;Matterof National Analine Division,Allied Chemical and Dye CorporationandDist? ict 50, UnitedMineWorkersof America,Local 12T10,40 NL,R. B. 1351.* SaeMatter of Houston Shipbuiidinq CorporationandI/onston Metal Trades. Council,affiliated with Metal Trades Dept. (AFL),Cases Nos R-4402. R-4403 46 N L R B 1618 S!eMatter of Walworth Company, Inc.andUnited Brotherhood of Welders,Cutters;and Helpers,of America,45 N.-L R B 926- PORT HOUSTON IRON' WORKS159within the appropriate unit.While the Welders does not seek to in-clude leadermen in the labor department, it would include other lead-ermen, particularly leadermen among, the welders 6 within the appro-priate unit.Since all parties are in virtual agreement upon the inclu-sion of leadermen, we shall include them within the, appropriate unit.We find that all employees of the Company excluding managerial(including dockmasters), office and clerical employees (includingstoreroom employees),-department heads,7 safety men, and watchmen,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning 'representation whichhas arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.Since the Boilermakers and Machinists are joint petitionersand contend for an industrial unit, we shall permit their names toappear jointly on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Port HoustonIron Works, Houston, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employees'in the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off and including employees in the armed forces of the United6The Company stated that it had no classification of leadermen in any departments otherthan the labor department.7 Identical with the foremen of departments. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates who present themselves in person at the polls, but excludingemployees who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by International Brother-hood of Boilermakers, Iron Shipbuilders, Welders & Helpers of Amer-ica,Local No. 74, and/or International Association of Machinists,Local No. 832, or by United Brotherhood of Welders, Cutters andHelpers of America, Local No. 5, for the purposes of collective bar-gaining, or by neither.